                 Case 1:21-cv-00342-N/A Document 1                      Filed 07/21/21           Page 1 of 4

                                                                                                       Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                                          FORM 1

ArcelorMittal Long Products Canada G.P.

                             Plaintiff,

            v.                                                                        SUMMONS

UNITED STATES,                                                                         21-cv-342

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                  /s/ Mario Toscano
                                                                      Clerk of the Court

                                                       PROTEST
Port of
                                                               Date Protest Filed:   April 14, 2021
Entry:           Port Huron, MI (3802)
Protest                                                        Date Protest
Number:          3802-21-104606                                Denied:               May 15, 2021
Importer:        ArcelorMittal Long Products Canada G.P.

Category of
Merchandise:       Steel Products

                                    ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                   Date of           Date of                 Entry                 Date of        Date of
    Number                   Entry         Re- Liquidation            Number                 Entry        Liquidation
 9RK-26943928               10/31/2018         10/16/2020

                                          Please see attached continuation sheets.
                                                 Continued on Form 1-3.



Port Director,                                                                William R. Rucker
U.S. Customs and Border Protection                                            Faegre Drinker Biddle & Reath
Port of Huron                                                                 191 N. Wacker Drive, Suite 3700
2810 B West Fort Street Suite #123                                            Chicago, IL 60606
Detroit, MI 48216                                                             (312) 569-1157
            Case 1:21-cv-00342-N/A Document 1                         Filed 07/21/21           Page 2 of 4

                                                                                                         Form 1-2
                             CONTESTED ADMINISTRATIVE DECISION


                                       Appraised Value of Merchandise

                                          Statutory Basis                                Statement of Value

Appraised:



Protest Claim:


                                        Classification, Rate or Amount
                                             Assessed                                        Protest Claim
   Merchandise            Paragraph or                                        Paragraph or
                          Item Number                      Rate               Item Number                          Rate
                            7213.91.3093                                       7213.91.3093
                            7227.90.6030                                       7227.90.6030
                                                            0%                                                     0%
                            7213.91.3015                                       7213.91.3015
  Steel products                                    With 25% Section                                     Excluded from
                            7227.90.6010                                       7227.90.6010             Section 232 duties
                                                       232 duties
                            7213.91.3093                                       7213.91.3093
                            7213.99.0030                                       7213.99.0030

                                                           Other
St a t e Speci fi ca l l y t h e Deci si on [a s Descr i bed i n 19 U. S. C. § 1514(a )] an d th e Pr ot est Cl a i m :
Re-liquidation with assessment of Section 232 tariffs – the subject products are excluded from Section 232 tariffs.


The issue which was common to all such denied protests: E xcl usi on fr om Sect i on 232 t ar i ffs.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                  __________/s/ William R. Rucker ____________
                                                                               Signature of Plaintiff's Attorney




                                                                                  July 21, 2021
                                                                                         Date
         Case 1:21-cv-00342-N/A Document 1               Filed 07/21/21   Page 3 of 4

                                                                                 Form 1-3
                                  SCHEDULE OF ENTRIES



                                     Port Huron (3802)
                                         Port of Entry


    Protest      Date Protest   Date Protest        Entry            Date of          Date of
   Number            Filed        Denied           Number             Entry        Re-Liquidation
3802-21-104606    04/14/2021     5/15/2021       9RK-26976076       11/07/2018       10/16/2020
3802-21-104606    04/14/2021     5/15/2021       9RK-27036680       11/29/2018       10/16/2020
3802-21-104606    04/14/2021     5/15/2021       9RK-27097153       12/21/2018       10/16/2020
3802-21-104606    04/14/2021     5/15/2021       9RK-27034909       12/4/2018        10/16/2020




                                                If the port of entry shown
                                                above is different from the
                                                port of entry shown on the
                                                first page of the summons,
                                                the address of the District
                                                Director for such different
                                                port of entry must be given
                                                in the space provided.
            Case 1:21-cv-00342-N/A Document 1                 Filed 07/21/21   Page 4 of 4

                                                                                      Form 1-4
                                       SCHEDULE OF ENTRIES



                                            Detroit (3801)
                                              Port of Entry

    Protest          Date Protest    Date Protest        Entry            Date of          Date of
   Number                Filed         Denied           Number             Entry        Re-Liquidation
3802-21-104606        04/14/2021      5/15/2021       9RK-27275643       03/08/2019       10/16/2020
3802-21-104606        04/14/2021      5/15/2021       9RK-27311208       03/25/2019       10/16/2020
3802-21-104606        04/14/2021      5/15/2021       9RK-27323989       03/27/2019       10/16/2020




District Director of Customs,                        If the port of entry shown
U.S. Customs and Border Protection                   above is different from the
Port of Detroit
                                                     port of entry shown on the
                                                     first page of the summons,
2810 B West Fort Street Suite #123                   the address of the District
Detroit, MI 48216                                    Director for such different
                                                     port of entry must be given
                                                     in the space provided.
